Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 7/27/2022, and is a Final Office Action. Claims 1-9, 11-18, 20 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-18, 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a server, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: acquire payment settling information from the store terminal including payment date and time information and payment user ID information in response to a payment settlement request for purchase of the food being sent from the user terminal to the store terminal/associate the image of the food with the user based on the acquired user ID information, the payment user ID information, the image date and time information, the payment date and time information, and the location data of the user terminal/output a display instruction to instruct the user terminal to simultaneously display the captured image of the food and an evaluation form of the food, the user terminal being identified by the acquired image user ID information, the payment user ID information, and the image date and time information, the payment date and time information, and the location data of the user terminal, the displayed image of the food on the display screen being the image of the food served to the user captured by the camera. The Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations/sales activities -realm: ‘there has been a demand for a technique that can collect evaluations of not only the entire store but also each food item provided, and that can collect information for more detailed marketing’, ‘can collect evaluations for each food item provided in a store or the like and obtain information for more detailed food marketing’. This judicial exception is not integrated into a practical application. The additional elements of a store terminal/user terminal/processor/server camera represent generic computing elements. The server is described in the Spec. as “includes a processor provided with hardware”; the user terminal is describes as “examples…include smartphones, mobile phones, tablet terminals, wearable computers, and personal computers…may be any terminal as long as the user terminal…can transmit and receive information to and from the wallet server”; the store terminal is described as “device is installed in, for example, a store”; the camera is described as “may be, for example, a digital camera or the like”. The additional element of data gathering (capture an image of food from a store terminal prior to the food being served to a user/acquire, in response to capturing the image of the food, image date and time information and image user ID information of the user provided with the food based on location data periodically transmitted) represents insignificant extra-solution activity – i.e. data gathering, see MPEP 2106.05(g). The additional element of capturing images using a camera represents insignificant extra-solution activity.  The additional elements do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a store terminal/user terminal/processor/camera/server represent generic computing elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements of data gathering represent insignificant extra-solution activity – i.e. data gathering, see MPEP 2106.05(g).  Capturing images using a camera represents insignificant extra-solution activity – at the effective filing date of the invention, capturing images via a camera represents a well-known and conventional means of capturing images, as known to one of ordinary skill in the art. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible. 
 Independent claim 11 is directed to a system, thus meeting the Step 1 eligibility criterion. Claim 11 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: acquire payment settling information from the store terminal including payment date and time information and payment user ID information in response to a payment settlement request for purchase of the food being sent from the user terminal to the store terminal/associate the image of the food with the user based on the acquired user ID information, the payment user ID information, the image date and time information, the payment date and time information, and the location data of the user terminal/output a display instruction to instruct the user terminal to simultaneously display the captured image of the food and an evaluation form of the food, the user terminal being identified by the acquired image user ID information, the payment user ID information, and the image date and time information, the payment date and time information, and the location data of the user terminal, the displayed image of the food on the display screen being the image of the food served to the user captured by the camera. The Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations/sales activities- realm: ‘there has been a demand for a technique that can collect evaluations of not only the entire store but also each food item provided, and that can collect information for more detailed marketing’, ‘can collect evaluations for each food item provided in a store or the like and obtain information for more detailed food marketing’. This judicial exception is not integrated into a practical application. The additional elements of a first device including a first processor that is installed in a store/a second device including a second processor/a third device including a third processor/camera represent generic computing elements.  The additional elements of data gathering (capture an image of food from a store terminal prior to the food being served to a user/acquire, in response to capturing the image of the food, image date and time information and image user ID information of the user provided with the food based on location data periodically transmitted) represents insignificant extra-solution activity, see MPEP 2106.05(g). Capturing images via a camera represents insignificant extra-solution activity. The additional elements not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent generic computing elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 11 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 20 is directed to a computer-readable medium for performing similar steps to those of method claim 1, thus meeting the Step 1 eligibility criterion. Claim 20 does recite the same abstract idea as Claim 1. The claim performs the method of claim 1 using only generic components of a networked computer system. Therefore, claim 20 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
 Remaining dependent claims 2-9, 12-18 further include the additional elements of a radio beacon communication device, which represents a generic computing element; it does not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The dependent claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  




The prior art of record does not teach neither singly nor in combination the limitations of claims 1-9, 11-18, 20.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					claim 1 is not directed to an abstract idea.
					Step 2A, Prong 2: claims as a whole integrate the alleged abstract idea into a patent-eligible practical application.
Claim 1 is directed to an abstract idea, as noted in the Office Action above. Under Step 2A, Prong 2, the claims as a whole do not integrate the recited abstract idea into a practical application. As noted in the Office Action above, the additional elements individually and in combination do not integrate the exception into a practical application. There are no additional elements that reflect an improvement in the functioning of the computing device itself, or another technology/technical field; there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a practical technological environment. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field; see Office Action above for the detailed, reasoned 35 USC 101 analysis.



					Claimed invention is similar to Bascom, and thus is drawn to patent-eligible subject matter.
 The instant claimed invention and Bascom have different claim sets and different fact patterns, and therefore the two are not analogous.  Furthermore, in Bascom, the Courts concluded that the claim limitation takes as an “ordered combination” under step two are an inventive concept, sufficient for patent eligibility under 35 USC 101. When considered as an ordered combination, the Federal Circuit concluded the claims provided "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. Because of the ordered combination elements, the claims in Bascom were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis. Contrary to Bascom, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field.  The present claims recite an abstract idea using additional elements that are generic computing components as discussed supra, or at best, improving an abstract idea - not an inventive concept. There is no technical evidence/technical support in the Applicant's Specification of technical improvements or of a technical solution to a technical problem.

					An inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. Independent claims recite a system of devices that are used in a non-conventional and non-generic way such that the claims amount to an inventive concept.
The computing elements used to implement the claimed invention represent generic computing elements, and they do not, alone or in combination, integrate the judicial exception into a practical application nor do they represent significantly more than the abstract idea itself (i.e. represent an inventive concept), as noted in the Office Action above. The present claims recite an abstract idea using additional elements that are generic computing components as discussed supra, or at best, improving an abstract idea - not an inventive concept. There is no technical evidence/technical support in the Applicant's Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.
					
					Claimed invention provides improved real time user identification reliability by retrieving independently verifiable user identification information and food image information from multiple devices at different stages of the food purchase process. Applicant points to the Spec, para 53.
The claimed invention does recite an abstract idea, and the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the Office Action above. Associating the image information data and the user information data represents a business practice/goal, not another technology/technical field; improving the data association thus pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical evidence/technical support in the Applicant's Specification, including para 53, that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

					Claims recite a technology-based solution to overcome the existing problems of a server identifying the user provided with food, thereby improving the reliability of authenticating the identify of the user when sending an evaluation of the food with an image of the food to a user terminal.
					The claimed wallet server improves the technical field/technology of user identify authentication technologies by using real world trigger events in a network to acquire and match the image user ID information, the payment user ID information, the image date and time information, the payment and time information, and the user location data to more reliably authenticate the identity of the user.
Associating the food image with the user based on gathered user data/user payment data/image data/payment data/user terminal location data, and identifying the user terminal based the user data/user payment data/payment data/user terminal data/food image data represents a business practice/goal, not another technology/technical field; thus, optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. The claims, when implemented, do not improve the functioning of the computing device itself, or another technology/technical field. The Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations/sales activities -realm, and as seeking to, at best, when implemented, optimize a business practice/goal: ‘there has been a demand for a technique that can collect evaluations of not only the entire store but also each food item provided, and that can collect information for more detailed marketing’, ‘can collect evaluations for each food item provided in a store or the like and obtain information for more detailed food marketing’. There is no technical evidence/technical support in the Applicant's Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.
			
					The reliability of authenticating the identity of the user is improved by periodically transmitting location information to the wallet server from the user terminal.
The claimed invention does recite an abstract idea, and the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the Office Action above. Associating the food image with the user based on gathered user data/user payment data/image data/payment data/user terminal location data, and identifying the user terminal based the user data/user payment data/payment data/user terminal data/food image data represents a business practice/goal, not another technology/technical field; thus, optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. The claims, when implemented, do not improve the functioning of the computing device itself, or another technology/technical field. The Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations/sales activities -realm, and as seeking to, at best, when implemented, optimize a business practice/goal: ‘there has been a demand for a technique that can collect evaluations of not only the entire store but also each food item provided, and that can collect information for more detailed marketing’, ‘can collect evaluations for each food item provided in a store or the like and obtain information for more detailed food marketing’. There is no technical evidence/technical support in the Applicant's Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.
		


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/14/2022